Hall, J.
Appellee has record title to the W% of NE14, and appellant has record title to the E% of NE%, all in Section 21, Township 8, North Range 10 East in Newton County. An old fence runs approximately North and South for most of the distance between the parties but is situated on the E% of NE% and consequently takes in some of the land to which appellant has record title. Appellee brought this suit to cancel the claim of appellant to the land lying West of the fence, claiming title thereto by adverse possession, and he also sought a judgment against appellant for the value of timber cut and removed therefrom by him.
*21The chancellor found that the fence has been in its present location for more than sixty years, that appellee and his predecessors for long more than ten years have occupied the land up to the fence line and its extension during this time, and that there has never been any dispute about the line until recently. He further found that the reputation as to ownership of the land in controversy has always been that it is owned by appellee and his predecessors in title. He accordingly granted the relief sought by the bill of complaint, entering judgment against appellant for $680 as the value of the timber removed by him, and dismissed a cross-bill filed by appellant seeking to have the true line established as the correct dividing line between the properties.
 The decree is abundantly supported by the overwhelming evidence offered at the trial and we are not authorized to disturb it. In fact, if the chancellor had decreed otherwise we would be inclined to reverse him.
Affirmed.
McGehee, G. J., and Kyle, Holmes and Arrington, JJ., concur.